Title: Thomas Jefferson’s Notes on Patrick Henry, [before 12 April 1812]
From: Jefferson, Thomas,Henry, Patrick
To: 


            
                   
                     before 12 Apr. 1812
            My acquaintance with mr Henry commenced in the winter of 1759–60. on my way
			 to the college I passed the Christmas holidays at Colo Dandridge’s in Hanover, to whom mr Henry was a near neighbor. during the festivity of the season I met him in society every day, and we became well acquainted, altho’ I was much his junior, being then in my 17th year, & he a married man. 
			 the spring following he came to Williamsburg to obtain a license as a lawyer, and he called on me at College. he told me he had been reading law only 6. weeks. two of the
			 examiners however, Peyton & John Randolph, men of great facility of temper, signed his licence with as much reluctance as their dispositions would permit them to shew. mr Wythe absolutely refused. Rob. C. Nicholas refused also at first, but, on repeated importunities & promises of future reading, he signed. these facts I had afterwards from the gentlemen themselves, the two Randolphs acknoleging
			 he was very ignorant of law, but that they percieved him to be a young man of genius & did not doubt he would soon qualify himself.
            He was, some time after, elected a representative of the county of Hanover, & brought himself into public notice on the following occasion which I think took place in 1762. or a year sooner or later. the gentlemen of this country had at that time become deeply
			 involved in that state of indebtment which has since ended in so general a crush of their fortunes. Robinson, the Speaker, was also Treasurer, an officer always chosen by the assembly. he was an excellent man, liberal, friendly, & rich. he had been drawn in to lend, on his own account, great
			 sums of money to persons of this description, & especially those who were of the assembly. he used freely for this purpose the public money, confiding, for it’s replacement, in his own means,
			 & the securities he had taken on those loans. about this time however he became 
                  sensible that his deficit to the public was become so enormous as that a discovery must soon take place, for as yet the public
			 had no suspicion of it. he devised therefore, with his friends in the assembly, a plan for a public loan office to a certain amount, from which monies might be lent on public account, and on good
			 landed security, to individuals. this
			 was accordingly brought forward in the House of Burgesses, and had it succeeded, the debts due to Robinson on these loans would have been transferred to the public, & his deficit thus compleatly covered. this state of things however was not yet known: but mr Henry attacked the scheme, on other general grounds, in that style of bold, grand & overwhelming eloquence, for which he became so justly celebrated afterwards. he carried with him all the
			 members of the upper counties, & left a minority composed merely of the aristocracy of the country. from this time his popularity swelled apace; & Robinson dying about 4. years after, his deficit was brought to light, & discovered the true object of the proposition.
            The next great occasion on which he signalised himself was that which may be considered as the dawn of the revolution, in March 1764. the British parliament had passed resolutions preparatory to the levying a revenue on the Colonies by a Stamp tax. the Virginia assembly, at their next session, prepared & sent to England very elaborate representations addressed in separate forms to the King, Lords, & Commons, against the right to impose such taxes. the famous Stamp act was however passed in Jan. 1765.
			 
                  and in the session of the Virginia assembly of May following, mr Henry introduced the celebrated resolutions of that date. these were drawn by George Johnston, a lawyer of the Northern neck, a very able, logical & correct Speaker.
			 mr Henry moved, & Johnston seconded these resolutions successively. they were opposed by Randolph, Bland, Pendleton, Nicholas, Wythe & all the old members whose influence in the house had, till then, been unbroken. they did it, not from any question of our rights, but on the ground that the same sentiments had been, at their preceding session, expressed in a more conciliatory form, to which the answers were not yet recieved. but torrents of sublime eloquence from mr Henry, backed by the solid reasoning of Johnston, prevailed. the last however, & strongest resolution was carried but by a single vote. the debate on it was most bloody. I was then but a student, & was listening at the door of the lobby (for as yet there was no
			 gallery) when Peyton Randolph, after the vote, came out of the house, and said, as he entered the lobby, ‘by god, I would have given 500. guineas for a single vote.’ for as this would have divided the house, the vote of Robinson, the Speaker, would have rejected the  resolution. mr Henry left town that evening, & the next morning before the meeting of the House, I saw Peter Randolph, then of the Council, but who had formerly been clerk to the house, for an hour or two at the Clerk’s table, searching the old journals for a precedent of a resolution of the house, erased, while he was clerk, from the journals, by a subsequent order of the house. whether he found it, or not, I do not remember; but, when the house met, a motion was made & carried to erase
			 that resolution: and, there being at that day but one printer, & he entirely under the controul of the Governor, I do not know that this resolution ever appeared in print. I write this from memory: but the impression made on me, at the time, was such as to fix the facts indelibly in my mind.
            I came into the legislature as a Burgess for the county of Albemarle in the winter of 1768.9. on the accession of Ld Botetourt to this 
                  the government, and about 9 years after mr Henry had entered on the stage of public life. the exact conformity of our political opinions strengthened our friendship; and indeed the old leaders of the house being substantially firm, we had not after this any differences of opinion in the H. of Burgesses, on matters of principle; tho’ sometimes on matters of form. we were dissolved by Ld Botetourt at our first session, but all were re-elected. there being no divisions among us, occasions became very rare for any display of mr Henry’s eloquence. in ordinary business he was a very inefficient member. he could not draw a bill on the most simple subject which would bear legal criticism, or even the ordinary criticism which looks to correctness of stile & idea: for indeed there was no accuracy of idea in his head. his imagination was copious, poetical, sublime; but vague also. he said the strongest things in the finest language, but without logic, without arrangement, desultorily. this appeared eminently & in a mortifying degree in the first session of the first Congress, which met in Sep. 1774. mr Henry & Richard Henry Lee took at once the lead in that assembly, &, by the high style of their eloquence, were, in the first days of the session, looked up to as primi inter pares. a Petition to the king, an Address to the people of Great Britain and a Memorial to the people of British America were agreed to be drawn. Lee, Henry & others were appointed for the first, Lee, Livingston & Jay for the two last. the splendor of their debut occasioned mr Henry to be designated by his committee to draw the petition to the king, with which they were charged; and mr Lee was charged with the Address to the people of England. the last was first reported. on reading it, every countenance
			 fell, & a dead silence ensued for many minutes. at length it was laid on the table for perusal & consideration till the
			 next day, when first 
                  one member & then another arose, & paying some faint compliments to the composition, observed that there were still
			 certain considerations, not expressed in it, which should properly find a place in it. at length mr Livingston (the Governor of New Jersey) a member of the Committee rose & observed that a friend of his had been sketching what he had thought might be proper for such an address, from which he thought some paragraphs might be
			 advantageously introduced into the draught proposed; &
			 he read an Address which mr Jay had prepared de bene esse as it were. there was but one sentiment of admiration. the Address was recommitted for amendment, and mr Jay’s draught reported & adopted with scarce an alteration. these
			 facts were stated to me by mr Pendleton & Colo Harrison of our own delegation, except that Colo Harrison ascribed the draught to Govr Livingston, & were afterwards confirmed to me by Govr Livingston, and I will presently mention an anecdote confirming 
                  confirmative of them from mr Jay & R. H. Lee themselves.
            Mr Henry’s draught of a petition to the king was equally unsuccesful, & was recommitted for amendment. mr John Dickinson was added to the committee, & a new draught prepared by him was passed.
            The occasion of my learning from mr Jay that he was the author of the Address to the people of Great Britain requires explanation by a statement of some preceding circumstances.
			 the
			 2d session of the 1st Congress met on their own adjournment in May 1775. Peyton Randolph was their President. in
			 the mean time Ld North’s conciliatory propositions came over, to be laid by the Governors before their legislatures.
			 Ld Dunmore accordingly called that of Virginia to meet in June. this obliged Peyton Randolph, as Speaker, to return. our other old members being at Congress, he pressed me to draw the answer to Ld North’s propositions. I accordingly did so, & it passed with a
			 little softening of some expressions for which the times were not yet ripe, & wire-drawing & weakening some others to
			 satisfy individuals. I
			 had been appointed to go on to Congress in place of Peyton Randolph, & proceeded immediately, charged with presenting this answer to Congress. as it was the first which had been given, and the tone of it was strong, the members were pleased with it, hoping it would have a good effect on the answers of the other states.
			 a
			 Committee which had been appointed to prepare a Declaration to be published by Genl Washington on his arrival at the army, having reported one, it was recommitted, & Dickinson & myself added to the Committee. on the adjournment of the house, happening to go out with Govr Livingston, one of the Committee, I expressed to him my  hope he would draw the Declaration. he modestly excused himself, & expressed his wish that I would do it. but urging him
			 with considerable importunity, he
			 at length said ‘you & I, sir, are but new acquaintances; what can have excited so earnest a desire on your part that I should be the draughtsman? why, Sir, said I, I have been informed you
			 drew
			 the Address to the people of Great Britain; I think it the first composition in the English language, & therefore am anxious this declaration should be prepared by the same pen. he replied that I might have been misinformed on
			 that subject.’ 
                  a
			 few days after, being in conversation with R. H. Lee in Congress hall, a little before the meeting of the house, mr Jay observing us, came up, & taking R. H. Lee by a button of the coat, said to him pretty sternly, ‘I understand, Sir, that you informed this gentleman that the Address to the people of Great Britain, presented to the Committee by me, was drawn by Governor Livingston.’ the fact was that the Commee having consisted of only Lee, Livingston who was father in law of Jay, & Jay himself, & Lee’s draught having been rejected & Jay’s approved so unequivocally, his suspicions naturally fell on Lee, as author of the report; & the rather as they had daily much sparring in Congress, Lee being firm in the revolutionary measures, & Jay hanging heavily on their rear. I immediately stopped mr Jay, & assured him that tho’ I had indeed been so informed, it was not by mr Lee, whom I had never heard utter a word on the subject.
            I found mr Henry to be a silent, & almost unmedling member in Congress. on the original opening of that body, while general grievances were the topic, he was in his element, & captivated all with his bold & splendid eloquence. but as soon as they came
			 to specific matters, to sober reasoning & solid argumentation, he had the good sense to percieve that his declamation, however excellent in it’s proper place, had no weight at all in such an
			 assembly as that, of cool-headed, reflecting, judicious men. he ceased therefore in a great measure to take any part in
			 the business. he seemed indeed very tired of the place, & wonderfully
			 relieved when, by appointment of the Virginia 
                  assembly Convention to be Colonel of their 1st regiment, he was permitted to leave Congress about the last of July.
            How he acquitted himself in his military command will be better known from others. he was relieved from this position again by being appointed Governor, on the first organisation of the government.After my service as his successor in the same office, my appointment to Congress in 1783. mission to Europe in 84. & appointment in the new government in 93. 
                     89. kept us so far apart that I had no farther personal knolege of him.
            
            Mr Henry began his career with very little property. he acted, as I have understood, as barkeeper in the tavern at Hanover C.H. for some time. he married very young; settled, I believe, at a place called the Roundabout in Louisa, got credit for some little store of merchandize, but very soon failed. from
			 this he turned his views to the law, for the acquisition or practice of which however he was too lazy.
			 whenever
			 the courts were closed for the winter season, he would make up a party of poor hunters of his neighborhood, would go off with them to the piney woods of Fluvanna, & pass weeks in hunting deer, of which he was passionately fond, sleeping under a tent, before a fire, wearing the same shirt the whole time, & covering all the dirt of his dress
			 with a hunting shirt.he never undertook to draw
			 pleadings, if he could avoid it, or to manage that part of a cause, & very unwillingly engaged but as an assistant, to speak in the cause; and
			 the
			 fee was an indispensable preliminary, observing to the applicant that he kept no accounts, never putting pen to paper, which was true. his powers over a jury were so irresistible, that he
			 recieved
			 great fees for his services, & had the reputation of being insatiable in money. after about 10. years practice in
			 the County courts, he came to the General court, where however, being totally
			 unqualified for any thing but mere jury causes, he devoted himself to these, & chiefly to the criminal business. from these poor devils it was always understood that he squeezed exorbitant
			 fees
			 of 50. 100. & 200.£. from this source he made his great profits, and they were said to be great. his other business, exclusive of the criminal, would never, I am sure, pay the expences of his
			 attendance at the court.he
			 now purchased from mr Lomax the valuable estate on the waters of Smith’s river, to which he afterwards removed. the purchase was on long credit, & finally paid in depreciated paper, not worth oak leaves.about the close of the
				war he engaged in the Yazoo
			 speculation, & bought up a great deal of depreciated paper at 2/ & 2/6 in the pound to pay for it. at the close of the war, many of us wished to re-open all accounts which had been paid
			 in
			 depreciated money; & have them settled by the scale of depreciation. but on this he frowned most indignantly; &, knowing the general indisposition of the legislature, it was considered
			 hopeless to attempt it with such an opponent at their head as Henry.I
			 believe he never distinguished himself so much as on the similar question of British debts, in the case of Jones & Walker. he had exerted a degree of industry in that case totally foreign to his character, & not only seemed, but had made himself really learned on the subject. another of the great occasions
			 on which he exhibited examples of eloquence, such as probably had never been exceeded, was on the question of adopting the new constitution in 1788.
			 to this he was most violently
				opposed, as is well known; &,
			 after it’s adoption, he
			 continued hostile to it, expressing, more than any other man in the US. his thorough contempt & hatred of Genl Washington.from being the most
				violent of all anti-federalists however, he was brought over
			 to the new constitution by his Yazoo speculation before mentioned. the Georgia legislature having declared that transaction fraudulent & void, the depreciated paper which he had bought up to pay for the Yazoo purchase was likely to remain on his hands worth
			 nothing. but Hamilton’s funding system came most opportunely to his relief, & suddenly raised his paper from 2/6 to 27/6 the pound. Hamilton became now his idol, and abandoning the republican advocates of the constitution, the federal government, on federal principles, became his political creed.Genl Washington flattered him by an appointment to a mission to Spain, which however he declined; and by proposing to him the office of Secretary of state, on the most earnest sollicitation of Genl Henry Lee, who pledged himself that Henry should not accept it. for Genl Washington knew that he was entirely unqualified for it; & moreover that his self-esteem had never suffered him to act as second to any man on earth.I
			 had this fact from information; but that of
			 the mission to Spain is of my own knolege; because, after my retiring from the office of Secretary of State, Genl  Washingtonpassed the papers to mr Henry through my hands. mr Henry’s apostacy, sunk him to nothing, in the estimation of his country.he
			 lost at once all that influence which federalism had hoped, by cajoling him, to transfer with him to
			 itself, and a man
			 who, through a long & active life, had been the idol of his country, beyond any one that ever lived, descended to the grave with less than it’s indifference, and verefiedverified the saying of the philosopher, that no man must be called happy till he is dead.
          